Citation Nr: 0033077	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to smoking.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1998 RO decision which denied service 
connection for a lung disorder, claimed as due to smoking.  
(The RO denied the service connection claim on both a direct 
basis and as due to smoking.)  

The Board notes that in April 2000 the veteran raised the 
issue of service connection for a lung disorder, claimed as 
due to asbestos exposure in service.  In a June 2000 
decision, the RO denied this claim on the basis that it was 
not well grounded.  The RO informed the veteran in a June 
2000 letter what evidence was required to establish a well-
grounded claim for service connection for a lung disorder as 
due to asbestos exposure.  In regard to the June 2000 RO 
decision, the Board recognizes that a new law has abolished 
the requirement that a claimant for VA benefits must present 
a well-grounded claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In 
view of this point, the matter of service connection for a 
lung disorder claimed as due to asbestos exposure is referred 
to the RO for further appropriate consideration.


REMAND

In its August 1998 decision, the RO denied the claim for 
service connection for a lung disorder (on a direct basis) on 
the grounds that it was not well grounded.  However, during 
the pendency of this appeal, there has been a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which among other things 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In his June 1998 application for service connection for a 
lung disorder, the veteran reported that since 1968 he has 
received treatment for a lung disorder from several doctors 
and private treatment centers as well as from the VA Medical 
Center (VAMC) at Fort Howard.  At a 1999 hearing, he stated 
he began receiving treatment for emphysema in 1990.  A review 
of the claims file shows the RO has not attempted to obtain 
any treatment records pertaining to the veteran's service 
connection claim.  In order to satisfy its duty to assist the 
veteran, the RO should obtain medical records concerning 
treatment of a lung disorder from the AA Medical Center in 
Annapolis, Maryland dated from 1985; Dr. Hislop of Severna 
Park, Maryland dated from 1968; Annapolis Pulmonary 
Specialists dated from 1994; Dr. Bernstein of Severna Park 
dated from 1994; and the Fort Howard VAMC dated from May 
1994.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA) where he has received treatment 
for a lung disorder since service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  
This includes, but is not limited to, 
records from the AA Medical Center in 
Annapolis, Maryland dated from 1985; Dr. 
Hislop of Severna Park, Maryland dated 
from 1968; Annapolis Pulmonary Specialists 
dated from 1994; Dr. Bernstein of Severna 
Park dated from 1994; and the Fort Howard 
VAMC dated from May 1994. 

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's service connection claim.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.  

3.  After completion of the foregoing, the 
RO should review, on the merits, the claim 
for service connection for a lung 
disorder.  If the claim remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



